Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the communication filed on January 05, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 5-13, 16-20 (re-numbered as 1-16) are allowed.

Claims 3-4 and 14-15 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Simon Ford (Reg. # 57863) on April 15, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

(CURRENTLY AMENDED) A computer-implemented method, comprising:
identifying a relational database;
determining columns of interest within the relational database; 
creating an unordered group of string tokens for each row of the relational database, utilizing the determined columns of interest;
identifying pre-assigned weights for one or more columns within the relational database; 
adding the pre-assigned weights for the one or more columns to one or more string tokens within each unordered group of string tokens to create a plurality of weighted unordered groups of string tokens; and
determining a meaning vector for an identifier of each row of the relational database by applying, by a machine learning environment, one or more embedding techniques to the plurality of weighted unordered groups of string tokens;
receiving a query for the relational database; and
using the meaning vector for the identifier of each row of the relational database to respond to the query.

(ORIGINAL) The computer-implemented method of Claim 1, wherein an indication is made within the relational database as to which columns within the relational database are to be included during the creation of the unordered groups of string tokens.

(CANCELLED) 

(CANCELLED) 

(ORIGINAL) The computer-implemented method of Claim 1, wherein an unordered group of string tokens is created for each row of the relational database utilizing a textification process.

(ORIGINAL) The computer-implemented method of Claim 1, wherein a textification process converts all data types within the relational database into string tokens.

(ORIGINAL) The computer-implemented method of Claim 1, wherein for each row within the relational database, each entry within the row is converted into a string token.

(ORIGINAL) The computer-implemented method of Claim 1, wherein for each row within the relational database, only entries within the row that are located within columns determined to be of interest are converted into a string token.

(ORIGINAL) The computer-implemented method of Claim 1, wherein the string tokens created for an entire row of the relational database comprise an unordered group of string tokens representing that row.

(ORIGINAL) The computer-implemented method of Claim 1, wherein during a textification process, a unique row identifier is determined that captures a meaning of an entire row within the relational database.

(ORIGINAL) The computer-implemented method of Claim 1, wherein during a textification process, null values are identified within a row of the relational database, and the null values are removed from the unordered group of string tokens created for the row.

(ORIGINAL) The computer-implemented method of Claim 1, wherein during a textification process, a primary key is determined for each row within the relational database, and in response to determining that the primary key is unique for each of a plurality of rows within the relational database, the primary key for a row is added as metadata to an unordered group of string tokens for that row. 

(ORIGINAL) The computer-implemented method of Claim 1, wherein during a textification process, for each row within the relational database, a column name is determined for each entry within the row, and the column name for that entry is prepended to a string token created for the entry.   

(CANCELLED) 

(CANCELLED) 

(CURRENTLY AMENDED) The computer-implemented method of Claim 1[[5]], wherein the machine learning environment is modified:
to account for unordered string tokens within each plurality of string tokens by including a round-robin identification for each weighted unordered group of string tokens, where for each weighted unordered group of string tokens, a neighbor of a string token from a last column in a relational database table is a string token from a first column of the relational database table,

to account for null values within the weighted unordered group of string tokens while applying one or more embedding techniques.

(CURRENTLY AMENDED) A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:
identifying, by the one or more processors, a relational database;
determining, by the one or more processors, columns of interest within the relational database; 
creating, by the one or more processors, an unordered group of string tokens for each row of the relational database, utilizing the determined columns of interest;
identifying, by the one or more processors, pre-assigned weights for one or more columns within the relational database;
adding, by the one or more processors, the pre-assigned weights for the one or more columns to one or more string tokens within each unordered group of string tokens to create a plurality of weighted unordered groups of string tokens; and
determining, by the one or more processors, a meaning vector for an identifier of each row of the relational database by applying, by a machine learning environment, one or more embedding techniques to the plurality of weighted unordered groups of string tokens;
receiving, by the one or more processors, a query for the relational database; and
using, by the one or more processors, the meaning vector for the identifier of each row of the relational database to respond to the query. 

(CURRENTLY AMENDED) The computer-implemented method of Claim 1, 


wherein the meaning vector for the identifier of each row of the relational database includes a real number vector representative of a meaning of the identifier within a context of the relational database;
wherein one or more embedding techniques are applied by a machine learning environment to all of the weighted unordered group of string tokens to determine the meaning vector for the identifier of each row of the relational database.

(CURRENTLY AMENDED) The computer-implemented method of Claim 1, wherein:





a first string token having a higher weight than a second string token is assigned a greater contribution than the second string token within an associated weighted unordered group of string tokens during the one or more embedding techniques, and
the meaning vector for the identifier of each row of the relational database includes a real number vector representative of a meaning of the identifier within a context of the relational database.

(CURRENTLY AMENDED) A system, comprising:
a processor; and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
identify a relational database;
determine columns of interest within the relational database; 
create an unordered group of string tokens for each row of the relational database, utilizing the determined columns of interest;
identify pre-assigned weights for one or more columns within the relational database;
add the pre-assigned weights for the one or more columns to one or more string tokens within each unordered group of string tokens to create a plurality of weighted unordered groups of string tokens; and
determine a meaning vector for an identifier of each row of the relational database by applying, by a machine learning environment, one or more embedding techniques to the plurality of weighted unordered groups of string tokens;
receive a query for the relational database; and
use the meaning vector for the identifier of each row of the relational database to respond to the query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 17 and 20. Particularly the prior art of record fails to teach creating an unordered group of string tokens for each row of the relational database, utilizing the determined columns of interest; identifying pre-assigned weights for one or more columns within the relational database;  adding the pre-assigned weights for the one or more columns to one or more string tokens within each unordered group of string tokens to create a plurality of weighted unordered groups of string tokens; and determining a meaning vector for an identifier of each row of the relational database by applying, by a machine learning environment, one or more embedding techniques to the plurality of weighted unordered groups of string tokens; receiving a query for the relational database; and using the meaning vector for the identifier of each row of the relational database to respond to the query.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 5-13, 16, 18-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169